EU-China summit on 6 October 2010 (debate)
The next item is the Council and Commission statements on the EU-China summit on 6 October 2010.
Member of the Commission. - Madam President, I am pleased to be here today to discuss the preparations of the 13th EU-China summit. The summit is particularly important this year, as we are celebrating the 35th anniversary of the establishment of diplomatic relations between the EU and China, and using for the first time the set-up provided by the Lisbon Treaty.
At last week's European Council, Heads of State and Government discussed the challenges and opportunities for the EU when dealing with strategic partners such as China. This had been prepared at the informal Gymnich meeting of EU Foreign Ministers that I attended together with HR/VP Ashton and several other Commissioners the weekend before. There is a need and a willingness to act in a more integrated and coherent way. We need to know better what we want from strategic partners and have the same message with 27 voices.
EU-China relations have grown immensely over the last 35 years, in particular, in the economic field. We are important trading partners for each other. European businesses are benefiting from continued growth in China, but more needs to be done to open the Chinese market further and to improve the implementation of rules, for example, in the area of public procurement and intellectual property rights.
This 13th EU-China summit is the first under the post-Lisbon structure. We want to take a forward-looking perspective and act as partners to address global challenges such as climate change, the need to maintain open markets and equal access to raw materials, international stability and the rule of law.
We will look at the role of the various EU-China political and sectoral dialogues. The Partnership and Cooperation Agreement will be discussed, in particular, its dimension to provide a legal and institutional framework for the further development of our partnership.
Human rights are the silver thread of EU foreign policy. Even though significant differences continue, it is important that we discuss human rights and the rule of law during the upcoming summit. We can also build on some concrete positive examples, such as the EU-China law school.
The 13th EU-China summit takes place a few weeks before two crucial international events, namely the G20 summit in Seoul in November and the Climate Change summit in Cancún in December. Finding common ground with China in order to align their position to our priorities would be an important objective of this summit.
It is also important to address misperceptions and to build people-to-people links. A Cultural Forum will therefore be held for the first time in the margins of the summit. That is also why 2011 will be designated Europe-China Year of Youth with the objective of strengthening mutual understanding between European and Chinese youth and promoting intercultural dialogue. This focus will continue in 2012 with the Europe-China Year of Intercultural Dialogue.
The summit follows a very rich year in terms of political dialogue, packed with several important high-level meetings held earlier this year, including the College visit led by President Barroso and Cathy Ashton's visit to China for the first round of the Strategic Dialogue in early September. A meeting of the High Level Economic and Trade Dialogue is planned for November. Commissioners Almunia, Rehn and myself will lead the EU delegation consisting of several Commissioners.
Honourable Members, we all share the goal of China developing further, becoming more open and transparent, adhering to international standards on human rights, welcoming international and European businesses on a level playing field and working together to address global challenges. To achieve this, we must continue to engage and deepen our cooperation. This will allow us to move the relationship further and - on the way - address difficult issues for us and for China.
The October summit provides us with the next opportunity to take stock of our relationship, and to discuss where we want to take it in the coming years.
on behalf of the PPE Group. - Madam President, a globalised multilateral world, along with the challenges of climate change, security of energy supply, nuclear non-proliferation, Iran and North Korea, collective security issues like terrorism and piracy, and the peace efforts in volatile regions like the Middle East, warrants a strategic partnership between China and the EU.
The EU is China's largest trade partner and China is the EU's second largest trade partner. China is the biggest source of manufactured imports. The trade deficit in favour of China is partly due to difficulties in accessing Chinese markets. High on the agenda of the efforts to upgrade the partnership and cooperation agreement are the non-tariff barriers to markets, intellectual property rights and access to public procurement.
In our relationship with China, we pursue our mutual interests but also our values. In the context of political dialogue and on an equal footing, the EU encourages China's transition to an open society based on the rule of law and respect for human rights. We advocate human rights for the people of Tibet and other Chinese provinces, but with full respect for the territorial integrity of China. We welcome the recent agreements with Taiwan, but in respect of the one China policy. The global economic crisis has proven global interdependence.
We welcome China's economic progress and recovery as a factor of stability, and we urge a further appreciation of the renminbi for the world's monetary order without distortions.
Madam President, Commissioner, ladies and gentlemen, the states of the European Union and China face many of the same global challenges and problems: overcoming the global economic crisis, climate change, terrorism, the spread of weapons of mass destruction, uncontrolled migration and many other challenges. We will not resolve any of these challenges or any of these problems alone. We must cooperate, we must seek partners for common solutions, and in this area, the European Union and China are natural strategic partners. We therefore anticipate that at the forthcoming summit, both partners will be aware of their global responsibility and will propose concrete steps and concrete solutions, at least for some of these challenges and problems.
Today, as the global poverty summit takes place in New York under the aegis of the United Nations, I think it is worth mentioning that the European Union and China are also particularly appropriate partners when it comes to the problem of eradicating global poverty. The Members from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament also expect that the European representatives will make some clear statements concerning certain bilateral problems at the EU-China summit on 6 October: statements on the development of, and support for, mutual trade, on access for European goods and services to the Chinese market, including public contracts of course, on the protection of copyright, protection of employment law standards, on human rights, tourism development, exchanges between students and young people and so on.
Madam President, Commissioner, ladies and gentlemen, a summit between China and the European Union is a model affair between two friends who have mutual reasons for satisfaction. In certain respects, they go back a long way, because Europe and China have both contributed to a safer and more prosperous world.
Trade policy represents a crucial factor in this combined effort, even if something is not working properly, and even if it is true to say that over the last five years, the European trade deficit has tripled. This is not sustainable for the European Union but perhaps inevitable, due to China's constant social and environmental dumping, its world record for counterfeit medicines, its market that is closed to services, its unwillingness to take part in the Anti-Counterfeiting Trade Agreement (ACTA) and its instinctive reaction to conduct a closed policy, even with regard to human rights: from the oppression of Tibet, which is culturally, spiritually and ethnically stifled, to this obstinate refusal to recognise the de facto sovereignty of Taiwan, the repression of freedom of expression in the media and on the Internet and the shameful systematic use of the death penalty.
All this is old politics to us - and we are bound to say this to our Chinese friends - because why should we offend the intelligence of a people whose civilisation has always kept pace with the times? We have little to teach China. Quite the contrary: all the competitive clout wielded by the Chinese, including in trade policy, derives from the fact that China has 1.5 billion inhabitants and one Foreign Minister, 1.5 billion inhabitants and one fiscal policy, 1.5 billion inhabitants and one currency, and the Europe of 27 + 1, which constantly falters in its dealings with China, still has a lot to learn and must recover its unity.
Madam President, Mr De Gucht, I agree with your basic premise that the European Union must work towards a strategic partnership with China. However, if, after having said that, our next step is almost always to talk once again about the Chinese market, I believe that we are narrowing our horizons in our approach to this strategic relationship. We are underestimating China and our own European responsibility.
Therefore, I would like to look at some issues that go beyond the admittedly very important economic relationships between us and the Chinese. During a recent visit to Vietnam, Hillary Clinton, the US Secretary of State, has made a surprising move with regard to security in the South China Sea and has taken up a position which should appeal to the Europeans. It involves introducing a multilateral conflict management strategy in this complex area that is also of economic importance to us. Does Europe have a position on this? Do we share this approach or do we not have an opinion?
The next climate summit will soon be taking place in Cancún. On the last occasion, the Chinese did not play a particularly helpful role and I say this with gentle irony. We could also have been more self-critical in this respect. Is there a European strategy for working with the Chinese to get things moving with regard to Cancún and beyond? It is clear that the American contribution to this issue is largely non-existent at the moment as a result of internal political problems.
Of course, we must also look at economic policy questions. However, when you refer to raw materials and rare earths, Parliament would be interested to hear about your strategy in this area. Do we want to threaten the Chinese with World Trade Organisation (WTO) sanctions? Do you believe that this is the right course of action? Are we looking for a cooperative strategy which will involve, for example, helping the Chinese to solve their problems in this area by means of technology transfers? I would like us not only to talk about the strategic partnership, but also about the strategy and the strategic European objectives which we will use to achieve it.
Ladies and gentlemen, for more than 30 years now, foreign observers have been constantly amazed at the growth rate of the Chinese national economy. Over this period, a developing country in which the great majority of its citizens depend on unmechanised agriculture has made up for centuries of lagging behind the developed countries of the world through a rate of economic development not seen in many long years. Some statesmen and political commentators forget that we are still talking about a developing country in which about 70% of the population still feed their families through unmechanised agriculture, which means that when yields are good the family eats, but when they are not, there is hunger. The stage of development at which China finds itself today can therefore be compared to that of the industrialised countries in the second half of the 19th century. Only by keeping this fundamental factor in mind will we be able to reach mutually advantageous agreements at the summit, without skating onto the thin ice of recent history, not to mention pressuring our partners into making a giant leap in any of the areas under discussion. In such a case, the Chinese side would be highly unwilling to accede to pressure from the EU. Anyone who remembers the consequences of the giant leap of the 1960s will surely understand what I am talking about.
The Chinese market is attractive to European business. However, we have a jungle of oft-amended and retroactively-applying regulations which are blocking European companies' road to that tempting market.
The position paper of the European Chamber of Commerce in Beijing published in early September - so quite recently - makes that abundantly clear, in its 647 pages and 380 recommendations to the Chinese Government. I therefore expect the Council and the Commission to ensure that this document, which is crucial to the improvement of EU-China relations, is included on the agenda of the forthcoming EU-China summit. The European Chamber of Commerce is rightly demanding of the Council and the Commission a single, clear, European voice which will actually represent and defend the interests of European companies within this country.
(NL) Madam President, I would emphatically draw your attention to China's role when it comes to North Korea. During dictator Kim Jong-il's recent visit to China, the Chinese President, Hu Jintao, stated he wanted to pursue more trade with North Korea. This is a source of great concern to my group, the Dutch Freedom Party.
In fact, China is propping North Korea up, while we want to see this inhumane regime overthrown as soon as possible. At present, there are some very frightened North Koreans and, in particular, North Korean Christians, living in China as refugees. As soon as they are discovered by the Chinese police, they are immediately sent back to North Korea and put in labour camps, and they include many children among their numbers. At a time when North Korea is performing nuclear tests and starving its own population, it is receiving political support from China.
I would like to hear the Commission comment on whether the European Union should maintain its trade relations with a China that has trampled over human rights in such a fashion and has not stopped repatriating North Korean refugees. In this respect, I would also urge the EU to put North Korea at the top of the political agenda of the forthcoming negotiations.
(ES) Madam President, today's debate does indeed raise the question of how to build a strategic partnership with China based on its economic potential and on our value system, particularly with respect to human rights, which have to be of a universal nature.
Garton Ash, a brilliant British analyst, said that relations with China pose four problems, all of which begin with the letter 't': trade, Taiwan, Tibet - and here, I would like to remind the House of the suspension of the EU-China summit in 2008 - and lastly, Tiananmen, in reference to the human rights issue.
What is obvious, as Mr Kasoulides has said, is that none of the challenges facing the world at present, such as globalisation, the digital economy, reform of the financial system, the security issue, the fight against nuclear proliferation - just look at the case of Iran - environmental and natural resource conservation or energy supply security, can be resolved without the cooperation of China.
The United States has managed to establish a structured relationship with China, though not without its problems. President Bush presented the Dalai Lama with the Congressional Gold Medal; nonetheless, relations between both countries are still functional.
Commissioner, bearing in mind the importance of China on the world scene, in the United Nations Security Council, in the G20 and in the BRIC countries, will we, as the European Union, be capable of building and consolidating this relationship? More importantly, Madam President, will we, from the European Union, be able to smooth out the path to freedom given that rather unique system that is Chinese state capitalism?
I believe, Madam President, that this is the most important question, and I would ask you, Commissioner, to defend our value system at the forthcoming summit, while also displaying a certain pragmatism.
(FR) Madam President, for such an important debate, I would have liked Baroness Ashton to have been present or at least one Member of the Council.
Good for China! It has decided to lead the way in green technology; 38% of its massive recovery plan has been invested into these new industries. It is already the number one producer and biggest exporter of solar panels and wind turbines in the world.
We would be only too delighted with this new direction, which can help reduce pollution levels in China and world-wide, were production to be carried out in accordance with WTO rules. However, that is not the case.
Chinese exporting companies receive massive aid from state banks and local authorities. Although some green technology markets are open to foreign companies and foreign investment, many remain restricted in terms of quotas and some are even closed. Our European industries are under threat in the light of such unfair competition.
Commissioner, China has signed WTO agreements. The European Union must ensure that it adheres strictly to the rules.
(FR) Madam President, I think it is high time we consider the issue of Europe's relations with China and even define a new strategy. I have three suggestions.
Firstly, as the President of the Council said, we need reciprocity. For example, Chinese companies cannot continue setting up shop in Europe when European companies are denied access to their public market. A choice has to be made. I expect measures to be taken in this respect.
Secondly, the Union can no longer tolerate dumping in terms of welfare, health and the environment without reacting to it as it is directly responsible for far too many transfers of production outside Europe. Furthermore, the ridiculously low labour costs and despicable working conditions should no longer be seen by the Commission as 'natural competitive advantages'. On this point, Commissioner, I insist that the Commission changes its doctrine.
And thirdly, we can no longer turn a blind eye to the issue of human rights and Beijing's open support, for example, for Iran, North Korea or Burma, is obviously a problem. The European Union's aim has always been to encourage the emergence of democracy and democracies. On this issue then, we should not give an inch.
(FI) Madam President, it has been very noticeable recently how perplexed the European Union has been by China's growing power. This is also reflected in our human rights dialogue. I would like to say that the human rights dialogue which we have engaged in with China is in some sort of crisis, one that we need to find solutions to.
I would like to draw attention to the fact that the Prime Minister of this ever stronger player in world politics very recently said that the economic achievements in China might go to waste unless there are political reforms. He went so far as to say that citizens should have the right of access to information, they should have the right to participate in decision making, they should have the right to make their views known, and they should also be able to monitor governmental power.
I would like these issues to be discussed again seriously at the EUChina summit. As we are always hearing from representatives of China that the country operates in accordance with the needs of the majority, we must be able to show that some brave individuals, quite a few of whom are now in prison because of their views, are, in fact, the very people who speak up for the majority of the people, as they bring the abuses that are going on to everyone's attention. These include the milk scandal, the poorly built schools and the HIV/aids scandal. In this way, we could perhaps establish a new human rights dialogue with China.
We might also acknowledge that there have been some positive reforms in China's judicial system and that torture is being disapproved of more and more. This could be a way to get to grips with this serious problem. We should also point out that quite recently in China, there has been a reduction in the number of crimes that carry the death penalty. All this gives us greater reason to continue a robust human rights dialogue with China.
Madam President, the EU-China summit is seen as very important by European-based transnational corporations which want more flexibility to reap bigger profits from their Chinese operations - bigger profits made on the backs of Chinese workers, tens of millions of whom are appallingly exploited, migrants in their own land without human rights or workers' rights, and costing big business only 2.7% of the cost of their American counterparts.
The summit is also important for the Chinese regime, which wants to intensify its trade with the EU. Never mind the diplomatic language of the Trade Commissioner: this is a viciously repressive regime which routinely crushes human rights, political rights and workers' rights. However, Chinese workers are now struggling for free and independent trade unions to fight for their real interests.
In recent months, young Chinese workers in particular have led a wave of strikes throughout the country, announcing to the regime and to Western big business that they will no longer be treated as faceless cogs in the ruthless wheel of capitalist production and profit taking by big Western business. May European workers support them all the way in their struggle for justice.
(DE) Madam President, I support all the previous speakers who have spoken about values, freedom and human rights in the context of the Communist dictatorship in China. Today, however, I would like to focus on economic issues. China is no longer a developing country. It is now the second largest economy in the world.
In 2009, the year of the economic crisis, China's economic growth reached 9% and in the first half of 2010, it rose above 11%. For this reason, we need to address a number of issues, because the economic relationships between the EU and China continue to be overshadowed by existing trade barriers, in particular, on the Chinese market. In recent weeks and months, I have been receiving an increasing number of messages from businesspeople complaining about the deterioration in the business climate in China. Many markets, for example, in the construction industry or the financial sector, remain closed. There are problems with direct investment and there is still far too little protection for intellectual property. Non-tariff trade barriers are widespread and Chinese Compulsory Certification, for example, in the field of IT, makes life difficult for European companies. The lack of access to the public procurement system, the lack of free market access to raw materials and a growing number of anti-dumping cases, export subsidies, export restrictions and occurrences of product piracy and counterfeiting are further examples of the unsatisfactory nature of our current collaboration with China.
However, China is a partner on equal terms and must take responsibility for ensuring that the global economy functions effectively. China must not be allowed to shut off the Chinese market to foreign companies. Mr De Gucht, in committee, you said to us that the European Union should be 'open, but not naively open'. I very much share your view and I would like to say quite categorically that I like the clear way in which you often express yourself. Please make sure that you speak in this way in China.
The Commission must monitor the interests of European companies more closely and represent them more effectively. In addition, the Commission must force China finally to fulfil its obligations as a member of the World Trade Organisation. I have a major interest in achieving a good partnership between China and Europe. However, in order to achieve this, both sides must behave as partners.
(ES) Madam President, Commissioner, China is on an export and investment offensive on practically every continent. Trade and investments have substantially increased. Forecasts suggest that in 2014, China will overtake Europe and become the second biggest market for Latin American exports, while by 2015, Latin America will be buying more from China than from Europe.
Nevertheless, in my opinion, a certain interesting reservation must be made, namely, that the European Union could hold off such an occurrence if our partnership agreements with Central America, the Multiparty Trade Agreement between the EU, Peru and Colombia and the future agreement with Mercosur, stimulate bilateral trade between the European Union and Latin America.
At the last EU-China summit in 2009, both parties backed a trilateral dialogue between the European Union, China and Africa and agreed to explore possible areas of cooperation. Does the Commission not think, given, moreover, the absence of the Council, that a similar dialogue between the European Union, China and Latin America ought to be promoted at the next summit?
(FR) Madam President, China is now a fabulously wealthy state, boosted by economic growth which, year in, year out, stands at between 8 and 15%. Its economic performance has earned it the title of workshop of the world, whereas, for some decades now, the United States has assumed the role of ultimate consumer.
China produces and sells, stimulating American consumption due to the fact that, alongside the goods sold, it provides the US with consumer credit. Therefore, China, which encourages American consumption more than its own, sees itself faced with requests from the rest of the world.
Such is the strategic interdependence between the United States and China that any real change in this odd partnership would impact more than just these two countries alone. As for relations between the EU and China, while they are vital, they obviously have less in common when it comes to the more important areas.
As long as it is in China and the United States's interest to have European exports limited by an extremely strong euro, we are in a position of weakness. At the same time, ever since China became a member of the United Nations Security Council with a right of veto, it has also become a force to be reckoned with in the field of international relations.
This country which, in the course of this year, has become the second biggest military power, demands our attention in more ways than one. Stability now depends on China too. For all these reasons and all these issues, may I also add that we urgently need a European strategy for external relations.
(IT) Madam President, ladies and gentlemen, many important topics will be tackled at the EU-China summit. I believe that one of the main topics is the promotion of free and fair trade and the ultimate gradual integration of China into the world economic scene as a responsible and reliable partner.
Today, although China joined the WTO nearly 10 years ago, on 11 November 2001 to be precise, and has benefited from substantial advantages, there has been no reciprocity of undertakings and improvements to facilitate access by international investors to certain sectors of its market.
In particular, problems relating to the opening up of the public procurement market, intellectual property and counterfeiting, subsidies for export and the currency market have not shown any essential changes, and the difficulties for international companies remain virtually identical even though, I repeat, China joined the WTO many years ago.
The Chinese market is continually expanding. China's aggressive policies with regard to export subsidies, their instrumental use facilitated by the value of its currency, and the safaris to Africa to plunder raw materials are elements that concern those who fear a global economic imbalance that may undermine peace in the world.
It is therefore now right to ask ourselves some questions: was it a good idea to allow China to join the WTO on 11 November 2001 without first agreeing what its obligations should be? I wonder if the Trade Commissioner would mind answering this question: what happened to the negotiations for a new partnership and cooperation agreement, agreed in December 2005, begun in January 2007 and then, as far as I can see, allowed to go no further with regard to its economic aspects?
Could the meeting of 6 October 2010 be an opportunity to conclude agreements that give international companies free access to the market? At the forthcoming meeting, will it be possible to discuss certification of licences for access to the Chinese market, particularly for public contracts and tenders, without international companies having to hand over their know-how?
I look forward to hearing specific responses to all these questions from the Trade Commissioner and his views on the forthcoming meeting.
Madam President, this summit will be of great importance to the EU. We need to make sure that it is also important for China. I have no doubt that China wants a strong, integrated Europe. It wants a multipolar - not a bipolar - world, and we should welcome that.
We therefore need to ensure that the EU has a strong, coordinated approach on many important issues - for example, on trade links and on IPR, to help us access the huge and growing Chinese market, but also on climate change and energy. Energy, in particular, is a vital issue for both the EU and China. Therefore, I believe that cooperation on such things as clean energy technology is an important topic for us to discuss. We should have discussions on the exchange of technology such as CCS. This will help us improve our environment and will be good for our energy policy.
(DE) Madam President, Mr De Gucht, a strategic partnership involves the two partners speaking with one voice. One of the two partners, the European Union, has, unfortunately, not reached that point in many areas, in particular, with regard to economic issues. We know that joint responsibility between the two partners forms part of a strategic partnership. For this reason, the question of partnership in external and security policy issues, in regional security, and with regard to matters such as Iran and North Korea, is of huge importance. In these last two areas, in particular, events have occurred which have resulted in China taking on increasing responsibility.
However, we also need to see joint responsibility for trade and economic standards, for universal human rights and for environmental and social issues. I believe that China must not hide behind the developing countries on these issues as it becomes stronger both politically and economically. The enormous economic growth in China since 1980 deserves our admiration. In the 18th century, China had a gross national product which amounted to one third of global GNP and, we must be honest with ourselves, it is on the way to returning to this position. This is currently the case with 8% of the population. It represents a dramatic change in the situation, which will result in an economic shift in power in political terms. The financial crisis has made this very clear.
However, this also means that things will only work when China is prepared to genuinely open up its markets. It must stop taking an approach to public procurement and licensing which excludes others, it must start applying copyright law and applying it correctly and it must end the practice of only concluding contracts which involve the necessary knowledge transfer from a Chinese perspective.
I believe that our job at this summit is to attempt to define China's status with regard to the market economy, because I see this as the key issue in taking these developments forward.
(PT) Madam President, advantage must be taken of this summit in order for the European Union and China to agree on joint positions for the Cancún climate change conference. It is important to learn lessons from the events of Copenhagen. It is incomprehensible that the United States has negotiated a minimalist agreement with China, India, Brazil and South Africa, and that the European Union's ambitious proposal has been ignored.
Europe must take the lead again in the fight against climate change and positively influence its strategic partners. China is essential to this fight, not just because it is the world's most populous country and has a flourishing economy, but also because it is already the world's largest emitter of greenhouse gases and consumer of coal.
By 2020, China is proposing to reduce CO2 emissions, while increasing renewable energy use and its forested area. That is a start, but it is not enough. We have to be more ambitious if we want to save our planet.
(HU) Ladies and gentlemen, the European Union defined certain objectives correctly. There are others that are anachronistic, and I consider the non-recognition of China as a market economy to be one of those. Several speakers have mentioned the importance of market access. I would like to bring to the attention of Commissioner De Gucht the fact that most European food products can only find their way to the Chinese market through Hong Kong. It would be good if the Commission took steps in this area as well. Several speakers have brought up the subject of cooperation in the area of climate change. Yes, a lack of cooperation also contributed to the failure of the Copenhagen Summit. Finally, on the subject of human rights: it is right that we speak out for Tibetan autonomy, for the cause of minorities, but let us not forget that 700 million rural dwellers and 200 million guest workers have no healthcare, no social security and no pension, and their children's schooling has not been resolved.
Madam President, I should today like to repeat once again something I have always said: relations between the EU and China are extremely important for both sides and for the whole world. This is even truer today, with China continuing its rapid growth and the EU still struggling with the crisis.
The EU needs China and China needs the EU. Until now, no real strategic agreement has been reached by the EU with Beijing. My hope is that the forthcoming summit will finally be the right opportunity for us to speak with a single voice and to establish a strategic approach to our relations with China.
Commissioner, with the agenda now so close and so important, the following issues are essential within the strategic partnership for this autumn and next spring. First, in the G20, Europe and China need to build up a strong and effective partnership. Second, there is Cancún, with the lessons drawn from the EU failure on climate change in Copenhagen. Third, there is the issue of international aid and development - not only for Africa - with a view to working together to make the Millennium Development Goals a reality, rather than just a holy promise.
(DE) Madam President, I would like to raise a point of order. I have been hoping all this time that the Council might possibly put in an appearance. Now the discussion is almost over and the Council has unfortunately been notable by its absence. Does this mean that the Council does not consider it necessary to discuss with Parliament the strategic relationships with China, or how should we understand this? How can we make it clear to the Council that Parliament has the right to play a role in these strategic relationships?
(DE) Madam President, I would like to highlight once again the agreement reached between the European Parliament and the High Representative/Vice-President of the Commission. This states that a Commissioner can fully represent the Vice-President and speak on her behalf, including with regard to issues of mixed importance and in her capacity as chair of the Council of Foreign Ministers. I am assuming that this is what Mr De Gucht has done. This does mean that we are once again introducing the double-hatting arrangement on the part of the Council. I regard Mr De Gucht as the representative of Baroness Ashton in her full capacity.
(RO) We are all aware that the European Union is not alone in recognising the opportunities offered by a smart, green economy with a view to achieving greater competitiveness and prosperity.
China is one of the countries which have set out similar priorities and are investing in emerging industries, green technologies, information and communications technology and smart networks. Apart from pursuing close cooperation in these economic sectors, I believe that another priority area which needs to be looked at is trade. This is one of the driving forces for growth, employment and investment in both the EU and China. We must take measures, as part of bilateral cooperation, to ensure that the barriers preventing the flow of trade and investments are lowered and to promote trade based on clearly defined standards.
We should also strengthen the economic and political ties we have established with China, one of our main strategic partners.
(SK) China is an important business and trading partner of the European Union.
I am naturally in favour of a closer strategic partnership, but it must be based on trust and reciprocity. However, we must not neglect social conditions in China in the rush to establish good trade relations, joint research, joint measures on environmental protection or other things. The population of China represents almost a quarter of the global population, and despite the fact that social changes in China over the past 20 years have led to improvements, we must not neglect the intervention that is needed in order for China to be a truly open and democratic country.
We are talking about 1.5 billion people, who deserve a guarantee of basic human rights and freedoms. However, we must remember that next year is the year of youth within the framework of Europe-China relations, and in the European Union, it will be the year of volunteering. I therefore consider it necessary for us to aim to establish projects that are as closely interlinked as possible, and to support exchanges of young people in particular, as the younger generation represent the future for all of us. If we create conditions for cooperation now, the better it will be in the future.
Madam President, the PRC remains a ruthless communist dictatorship, but every day, capitalist China achieves another economic record. It is about to overtake Japan as the world's second economy and is already - astonishingly - far and away Brazil's number one trading partner, as China goes truly global.
We all know of its massive scramble for natural resources in Africa and its shameful backing for the indicted war criminal, President Bashir, in Sudan and the Mugabe dictatorship in Zimbabwe. I worry about the risk of a proxy war in Sudan, with China backing the north and the Americans the south, in the south's quest for independence.
At this summit, I do hope that ratification of the ICCPR and reform of the notorious Laogai labour camps will also be raised. Once piece of good news in my view - and I speak as President of the EP-Taiwan Friendship Group - is that communist China, the PRC, is now treating Taiwan with much more respect and there is much more detente across the straits.
(IT) Madam President, ladies and gentlemen, the Commissioner has rightly described China as a strategic partner, but let us be frank: this relationship is a one-way street!
Europe is strategic for China, meaning that China has a clear and very aggressive attitude toward us; it knows what it wants from Europe and it gets what it wants: China makes up the rules to suit itself.
We are, in fact, subject to its will. We have chosen not to make a choice, not to lay down genuine and far-sighted conditions with regard to the economy, trade and even less in terms of human rights. We draw a merciful veil over the human rights issues, lest we have to face up to the facts of Tibet, the world record for capital punishment and the human rights record in general. Even if we timidly lay down certain conditions, we then let China systematically trample all over them.
I would like to close by saying - the Commissioner put it much better than me by asking a fundamental question - what do we want from China? What does Europe want from China? Maybe it is time to seriously ask ourselves this question!
(ES) Madam President, Commissioner, over the next few weeks, the European Union is going to hold three crucial summits: the first with China, the second with the United States and the third with Africa. At the same time, a year will have passed since the entry into force of the Treaty of Lisbon, while the European External Action Service will be about to come into operation.
The time has come for Europe to play its part as a global player on the world scene, not only entering into economic partnerships, but political ones as well, with respect to nuclear proliferation, climate change, security and the role of China in Africa and Latin America.
Therefore, the time has come for us to hold a summit that is different to the previous ones. This is the thirteenth summit, but it is the first one at which Europe must act with a single voice.
(FR) Madam President, Commissioner, ladies and gentlemen, firstly, I agree with the position taken by my fellow Member on the Council's absence from this meeting of Parliament. I must say, I find it a bit offhand of the Council.
With the approach of the next summit on 6 October, China and the European Union must absolutely and resolutely try to take steps together on the issue of climate change. This time last year, in this very Chamber, we were already busy urging Europe to do all it could to reach an ambitious and binding agreement in Copenhagen. We have seen that the results did not live up to our hopes and expectations. A year on and concerns remain the same, if not more serious.
For us to be able now to force or persuade our partners, we must show that our determination is absolutely intact, show, for example, that we will do what it takes to honour our commitments to the countries of the South. To this end, the introduction of innovative financing - and I did hear the speech delivered by President Sarkozy to the UN yesterday - is the obvious answer.
For example, the introduction of a carbon tax at our borders should not be ruled out. It would act as an incentive to countries not going far enough in their commitments to climate change; actually, it would be much more than a threat as it would help protect our jobs and our businesses, helping us deal better with the post-crisis period.
Madam President, in the first three months of last year, the United Kingdom imported more than four times the value of goods from China than it exported to that country.
The EU as a whole is facing a similar threat from a growing Chinese economy. In 2009, the EU imported goods worth EUR 215 billion from China but exported goods worth only EUR 82 billion. We might have expected to compensate for that deficit in trade by a favourable surplus in the trade in services, but the surplus there was a paltry EUR 5 billion. We are allowing the Chinese to destroy the industries and jobs of the nation states of Europe by embracing globalism and opening our markets to low wage goods with which we simply cannot compete. We must stop importing goods that are destroying our industries and destroying the jobs of our peoples.
(PL) Preparations for the coming summit are very important, because the subjects which will be discussed will determine the direction of policy as well as priorities for the next period of our cooperation. It is extremely important to adhere to the requirements concerning quality standards in environment protection, which includes climate protection, but also in social and socio-political matters and, finally, in the problem of respect for human rights.
It is necessary to analyse very seriously the difficulties being experienced with access to the Chinese market as well as respect for intellectual property rights and the principles of public procurement used by the Chinese Government. The dialogue and cooperation in the area of culture and the Europe-China Year of Youth are to be welcomed. In our approach to China, more unity among Member States is needed. Only then will our policy be effective.
(ES) Madam President, Europe is facing an important challenge in its relations with emerging countries: our relations need to be organised.
The European Union has a commercial, political, strategic and humanitarian interest in its most important partner: China.
Spain exports EUR 500 million to and imports EUR 580 million from China. The Community of Valencia exports EUR 60 million to and imports EUR 25 million from China. This represents a positive balance of 240%.
The Community of Valencia is a big exporter to China, accounting for 12% of Spain's total. It imports footwear, toys and electrical appliances. China is the Community of Valencia's third biggest customer. It imports leather goods, footwear and plastic goods.
This is why it is necessary to try and open up the market, improve the quality guarantees of imports, improve exports, help our businesspeople in trade and employment matters, along with that which has to be added to an agreement, namely, improvements in the environment, human rights and in the fight against poverty.
(DE) Madam President, Mr De Gucht, Commissioner, I agree to a large extent with what the chair of the delegation for relations with the People's Republic of China, Mr Rivellini, has said. Despite all the criticism of the work done by the European Union, which I always understand to be constructive, I believe that the summits with China are of central importance and that we should always bear in mind what happened in the Helsinki process. There, we saw change resulting from rapprochement. There are still important areas relating to trade and to World Trade Organisation (WTO) issues where I believe that we have differing opinions. I would like to ask you nevertheless to pay particular attention to the question of Africa. Unfortunately, the Chinese are making a deliberate attempt to undermine human rights standards in construction work on important projects in Africa. I hope that you can highlight this issue.
(SK) China is, without doubt, a significant trading partner of the European Union and its Member States, and trade relations have deepened in recent years due to the remarkable growth of the Chinese economy.
For future relations between the Union and China, it is important to create a real partnership based on acceptance, but also on shared values. The EU is a worldwide defender of human rights, and it must therefore actively promote its human rights agenda and consistently push for human rights and values to be respected.
I personally believe that, in this area, we should avoid making compromises on the grounds that we might disrupt trade. The EU has a moral obligation to put pressure on the Chinese Government to adopt commitments leading to a dramatic improvement in human rights in the country and, above all, to accept immediately and unconditionally a moratorium on the death penalty, which is still being misused in order to eliminate political opponents in China.
Madam President, as we know, the EU is China's largest trade partner, and China enjoys our support in their economic reforms, but let us not forget that these reforms cannot move forward without reforms in the field of respect for human rights.
Europe successfully put an end to its nearly 50-year experience with Communist totalitarianism that deprived people of their identities, distorting the natural course of so many lives. Therefore, in dialogues with China, as well as in the upcoming summit, we must continuously focus on Communist China's failures to respect human rights.
Our statements must reflect a stronger and more defined common position in order to provide a meaningful engagement on issues such as freedom of the press and religion, discrimination against ethnic minorities, the issue of Tibet, the Uighurs and the death penalty. I therefore ask the EU representatives to ensure a better integration of human rights issues into EU-China relations.
(SK) Prior to the forthcoming summit between the European Union and China, it is important for the Commission and the Council to understand the nature of the relationship between these two players from an international politics perspective.
From a European perspective, the growing influence of China is increasingly being seen more as a threat than an opportunity, and we now see with disappointment how we have failed to implement our original aim of positively influencing the internal development of China and its international behaviour.
From the Chinese perspective, the European Union is seen, above all, as an economic and technological power, and China has no ambition to interfere in the activities of the Union, although it is sensitive to the statements of EU representatives concerning the direction in which it should be heading. The entire tense dynamic of EU-China relations arises from the fact that, apart from mutual pragmatic, strategic and geopolitical interests, the EU is attempting to exert influence on China from the position of a normative power. Hence, the Union not only needs China on account of its security and economic interests, but also needs China to support and implement the ideas of the Union regarding international relations and human rights.
(DE) Madam President, China is undergoing huge growth and is full of contradictions. It is a country that is becoming increasingly powerful in a global context.
It is true that we need our own European strategy to define the action that we should take. We must make our interests clear and explain that we want multi-polar global relationships. We are interested in finding a solution to the problems of climate policy. We want to see overall sustainability, but we do not want a colonial style debate. Instead, we would like a relationship with the Chinese on equal terms. However, I would like to make it equally clear that human rights are universal. China is still failing to comply with human rights standards and there is no press freedom there. For this reason, we must continue to express our criticism of the Chinese Government. I am of the opinion that we should not lift the arms embargo. We must condemn the Laogai or forced labour camps. We must call for an end to the ban on trade unions and for cultural autonomy for the many minorities, in particular, the Tibetans and the Uighurs.
(GA) Madam President, I welcome the high-level discussions due to take place between China and the European Union, and I hope that they will be very successful.
I think we ignore China at our peril and that we would be the bigger losers. There is a great opportunity for us to establish parity, particularly with regard to reciprocal arrangements regarding trade with China, which is badly needed for our businesses and our citizens.
I know there are issues regarding human rights, workers' rights and North Korea, etc., but it is only by engaging with countries that you can influence them. If you do not engage, then you become irrelevant. I think this is a great opportunity for us to show that Europe can speak with one voice - one powerful voice. If that is seen in the forthcoming summit, it would be noted around the world, and the European Union as such would become far more relevant and far more influential.
I was pleased to be at the Beijing Games two years ago. China is a fine place, made up of wonderful people. The more engagement we have, the better for them and for us.
(CS) Commissioner, ladies and gentlemen, correct relations between the EU and China, based on mutual respect, must be capable of incorporating and understanding the differences between our two cultures. The key is to make an honest and non-superficial attempt at mutual recognition. Personal experience and the development of human capabilities, including the elimination of language barriers, are an essential precondition for this. I therefore welcomed the joint declaration of the 12th EU-China summit in Nanjing in November 2009, which spoke of strengthening cooperation in the fields of education, supporting talent, joint research and support for language teaching, including a commitment to make all efforts towards a substantial increase in student exchanges. As I do not know whether and, to what extent, there has been concrete progress in this direction, either at EU level or at the Chinese level, I would like to call again for a fundamental strengthening in these areas as an essential precondition for effective multicultural dialogue.
Madam President, it is now a fact of life that China, already the second economic and exporting power in the world, is moving towards the status of a superpower, forcing the US to pay it increasing attention. Consequently, Europe will soon have to compete with China for the favours of the US, while its power of attraction is fading away.
Under the circumstances, the EU's own relations with China are given even more weight, not only commercially and economically, but politically, and perhaps even militarily too. However, in order for that to happen, we need to overcome the apparent division of labour between the institutions of the EU, often entrusted to play the 'bad cop' role in relations with China, and the individual member countries competing for the role of 'good cop' in their relations with this rising superpower.
Further to a message which I have received from the Council, I wish to clarify that Commissioner De Gucht will speak on behalf of Lady Ashton and that, under the agreement with the European Parliament, Lady Ashton represents both the European Commission and the Council. This clarification is in response to members' comments on the Council's absence.
Member of the Commission. - Madam President, thank you for making it clear that today I am, in fact, wearing two hats (by the way, I have at least two hats - one for the winter in dark brown velvet and one for the summer, a panama). You said, Madam President, that this was an agreement with Parliament. It is, in fact, the result of the Lisbon Treaty. It is important, in order to avoid misunderstandings when I take the floor in such a debate, if you would indicate 'HR/VP' instead of 'the Commission'. That would make it clear to all Members what my specific capacity - or that of anybody else - is in this kind of debate. Having said that, this was, in fact, a very rich debate. I will try in the remaining minutes before you start voting to answer some of the questions.
Let me start with climate change, which Mr Bütikofer mentioned. In fact, it is very important that we come to a common understanding with China with respect to climate change. This is on the agenda of the summit due to take place on 6 October.
This leads me to a somewhat more general remark with respect to the strategic partnership. Many Members of Parliament have asked what this strategic partnership really means. For me, it means that China - being one of the most important economies in the world, the biggest country in the world, a superpower, a member of the Security Council of the United Nations, an economic powerhouse, and also an increasingly important military power - together with the European Union, the United States and others, has a shared responsibility for world affairs. That is what I think it should really mean. It is not only about politics, the economy, climate change or raw materials, but rather it is about the shared responsibility to conduct world affairs. We are open to doing that together with them.
References were also made to several existing problems in the economic sector. For example, Mr Belder drew attention to the European Chamber of Commerce which has produced - not for the first time, by the way: they do this annually - a report on trade irritants. There is also a shorter version than the full 627-page one, which gives an executive summary. We have many contacts with them. When I visited China recently, we had an in-depth discussion with them. We also attended a meeting with the Chinese leadership where European business people were in a position to put questions to the Chinese leadership. So we are keeping ourselves very well informed on what is happening in that respect. There are problems, notably compulsory certification, the problem of indigenous innovation and the very vast problem of raw materials, which concerns not only the extractive industry, but also cotton, paper and so on. This is a vast subject and we should continue to follow this very closely. It will be one of the main subjects at the High Level Economic Dialogue that we will be having with China in November.
Some specific questions were put with respect to reciprocity, amongst others, by Mrs De Sarnez. We are preparing a communication on trade for the end of October. There we will propose a new instrument, similar to the trade defence instruments, whereby it would be possible, on the basis of a report, to intervene in such a way that - and this is not specifically aimed at China, but at everybody - if a country closed its government procurement markets to our products and to our entrepreneurs, we could retaliate by doing exactly the same with our markets and close them to them. I am a great supporter of openness, but openness also means that there should be reciprocity. The European Commission will take action in that respect - I repeat, not specifically aimed at China, but China certainly comes into that orbit.
Dumping was also mentioned. We see no sharp rise in dumping activities and in anti-dumping procedures, but we are following this very closely. If need be, we take the necessary measures. For example, last week, we took a measure with respect to aluminium wheels, and we continue to monitor this very closely.
Mr Brok asked a question about market economy status. That is a very interesting topic indeed. One of the questions we should be asking ourselves is whether we should change our approach to the market economy status. Market economy status is, in fact, a technical assessment based on the fulfilment of five criteria. Market economy status has always been one of China's key demands to us and there has been some idea of using market economy status as a bargaining chip to push for the EU's offensive interests. However, China has never indicated what it would be willing to give us as a counterpayment for market economy status. It is clear that it would not be in our interest to give it for free. We have increasing problems emerging in China in areas of market access, investment opportunities for our companies, government procurement and access to raw materials. We would need to see improvement in these areas if we were ever to change our approach to market economy status. Let me add that, as a result of their entry into the WTO as from 2016, they will automatically have market economy status.
There was also a question on the Partnership and Cooperation Agreement, from Mr Rivellini, amongst others. The talks continue. On the trade front, we were in Beijing last week. On the political front, we have narrowed issues down to human rights, Taiwan and migration. This is, by the way, an ongoing process and, like the honourable Member, I would welcome a timely conclusion.
Let me finish by saying a word on human rights, an issue raised by many Members of this Parliament. Human rights issues are raised during our regular political contacts and, in particular, during our human rights dialogue with the Chinese authorities, the last session of which was held in Madrid on 29 June. In Nanjing at the 12th EU-China summit, for instance, they were raised both during the discussions and in the press conference. Of course, human rights and the rule of law will be debated at the Brussels Summit as well.
The EU recognises that China has made progress on economic and social rights. We value the achievements of the Chinese leadership in improving the economic situation of millions of citizens, as illustrated by the way China dealt with the economic downturn. However, this is not matched by similar progress on civil and political rights. In the light of China's global role and its obligations under the Universal Declaration of Human Rights, there is a strong international expectation that China should live up to internationally recognised standards in all fields of human rights. We urge China to ratify the International Covenant on Civil and Political Rights, which would be the most tangible sign of China's commitment to respecting human rights.
Lastly, on Tibet, the EU respects the sovereignty and integrity of China, including Tibet, but human rights are universal and the situation in Tibet is a legitimate concern of the international community. We are concerned that a large number of Tibetan intellectuals and writers are currently facing criminal charges. We urge China to allow the Tibetan people fully to exercise their basic political, religious, economic, social and cultural rights, in line with the Chinese Constitution and the Chinese legal provisions on local autonomy.
The debate is closed.
(The sitting was suspended for a few minutes)